Citation Nr: 1432259	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-08 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which determined that new and material evidence was not received to reopen the claim for service connection for a psychiatric disorder. 

The Board has reviewed the Virtual VA and Veterans Benefits Management System (VBMS) paperless files in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

In April 2013, additional medical evidence in the form of VA treatment records were associated with the virtual VA file.  In July 2014, the Veteran's representative submitted a waiver of agency of original jurisdiction consideration pursuant to 38 C.F.R. § 20.1304 (2013).  The Board has considered this additional evidence in this decision.  


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder was denied by the Board in a January 2009 decision.  The Veteran did not appeal this decision and it became final.

2.  The evidence received since the January 2009 decision is either cumulative or, in conjunction with previously considered evidence, does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for an acquired psychiatric disorder. 



CONCLUSIONS OF LAW

1.  The January 2009 Board decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013). 

2.  The evidence received subsequent to the January 2009 Board decision is not new and material and the claim for service connection for an acquired psychiatric disorder is not reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO provided a notice letter to the Veteran in March 2010.  The letter notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran of the bases for previous denial of the service connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records dated from October 2008 to March 2013 are associated with the claims file.  The Board has reviewed the Veteran's statements and the medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim to reopen.  

The duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Analysis

In this case, the RO issued a decision in July 2008 which denied service connection for major depression.  The Veteran was notified of the decision and he perfected an appeal.  In a January 2009 decision, the Board denied service connection for an acquired psychiatric disorder on the basis that the psychiatric symptoms in service had resolved prior to service separation, the Veteran had no treatment for a psychiatric disorder for 25 years after service separation, and the current symptoms and diagnosis of major depression were not related to service.  The January 2009 Board decision is final.  38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100.   

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The evidence of record at the time of the January 2009 Board decision consisted of the Veteran's service treatment records; VA treatment records dated from April 2006 to March 2007 and in September 2004; and VA examination reports dated in April 2007 and May 2008. 

The evidence received since the last final decision dated in January 2009 includes the VA treatment records dated from October 2008 to March 2013; copies of service treatment records; an August 2010 statement from the Veteran's VA clinical psychologist; and VA skin and rectum examination reports dated in September 2010, April 2011, and September 2012.  

The Board has reviewed the evidence submitted to the record since the January 2009 Board decision and finds that new and material evidence has not been received, and the claim for service connection for an acquired psychiatric disorder is not reopened. 

The service treatment records were part of the record at the time of the January 2009 Board decision.  Therefore, this evidence is duplicative and is not new.  

The VA treatment records dated from October 2008 to March 2013 show continued treatment for major depression.  This is not new evidence since diagnosis and treatment for major depression was already established at the time of the January 2009 Board decision.  See for instance the April 2007 and May 2008 VA examination reports which show a diagnosis of major depression.  The continued duration of a symptom or diagnosis does not render it new evidence.  Thus, this evidence is not new. 

The VA rectum and skin examination reports dated in September 2010, April 2011, and September 2012 are new evidence because this evidence was not part of the record at the time of the January 2009 decision.  However, this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.  This additional evidence does not address the psychiatric symptoms or disorders, and does not address the diagnosis of major depression.  This evidence is not relevant to the service connection claim the Veteran is attempting to reopen but addresses multiple unrelated disabilities.  This evidence is not relevant to the issue on appeal, and therefore it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility that the Veteran's current major depression was incurred in active service or is related to active service. 

The August 2010 statement from the VA clinical psychologist is new evidence because this evidence was not part of the record at the time of the January 2009 decision.  However, this evidence is also not material.  In the August 2010 statement, the VA clinical psychologist indicated that she has been treating the Veteran for several years.  The psychologist indicated that she disagreed with the assessment in the May 2008 VA medical opinion that the diagnosis of major depression was intertwined with the Veteran's substance abuse because the Veteran had been substance free and he still had the diagnosis of major depression.  The psychologist stated that the Veteran's depression was unlikely to be caused by the substance abuse, there was evidence of psychiatric symptoms in service, and she was writing that letter in support of the Veteran's claim for service connection.  

The Board finds that this medical evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychotic disorder.  This additional evidence does not medically relate the current diagnosis of major depression to the Veteran's period of service.  The VA psychologist opines that the major depression was not due to substance abuse but the psychologist does not provide an opinion as to the cause of the major depression and she does not medically relate the current diagnosis to active service.  The psychologist points out that the Veteran had psychiatric symptoms in service but she does not relate the current diagnosis of major depression to the symptoms in service.  The Board notes that in the final January 2009 decision, the Board found that the Veteran's psychiatric symptoms in service had resolved prior to service separation.  The VA psychologist's opinion does not relate to an unestablished fact necessary to substantiate the claim, which is whether the Veteran's current major depression was incurred in active service or is related to active service.  This evidence does not raise a reasonable possibility of substantiating the claim.  Therefore, this evidence is not material. 

Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The appeal is denied. 


ORDER

New and material evidence not having been received, the appeal to reopen service connection for an acquired psychiatric disorder is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


